 HY-VEE FOOD STORES609Hy-VeeFoodStores,Inc.andAmalgamatedMeatcutters&ButcherWorkmen of NorthAmerica,AFL-CIO LocalUnion576.Case17-CA-3650September 24, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn February24, 1969,TrialExaminer OwsleyVose issued his Decision in the above-entitledproceeding,findingthattheRespondenthadviolatedSection 8(a)(1) and(5)of the NationalLaborRelationsAct,asamended,andrecommended that the Respondent be ordered tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act,includinganorderdirecting theRespondent to bargain with the Union.He alsofound that the Respondent had not engaged in otherunfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed.TheRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.On May 21,1969, pursuant to the provisions ofSection 3(b) of the National Labor Relations Act,as amended,theNational Labor Relations Boardissued its Decision and Order,'inwhich it adoptedthe findings,conclusions,and recommendations ofthe Trial Examiner,as modified therein.Thereafter,on June 16,1969, the Supreme Courtof the United States issued its opinion inV.L.R.B.v.Gissel Packing Company,395U.S. 575,inwhichitlaiddown certain guidelines relative to thepropriety of finding violations of Section 8(a)(5) andissuing orders to bargain based upon such violationsor violations of other sectionsof the Act.On August 7, 1969, the Board in a notice issuedby its associate executive secretary informed theparties herein that the Board having duly consideredthematter,has decided to reconsider,inlight ofGissel,the 8(a)(5) finding of the bargaining orderissued in this case.2On September5, 1969,Respondent and GeneralCounsel filed with the Board statements of position.Pursuant to the provisions of Section 3(h) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board hasreconsidered its priorDecisionandOrder, the'176 NLRB No 5'All parties,including the General Counsel,wereinformed that they mayfilewith the Board in Washington,D C . on or beforeSeptember5, 1969,statements of position with respect to the issues set forth above.statements of position thereto, and the entire recordin this case, including Respondent's exceptions andbrief,and hereby reaffirms its Decision and Orderfor the reasons indicated below.As is more fully set forth in the Trial Examiner'sDecision, the record shows that Respondent, uponreceiptof the Union's demand for recognition,immediately embarked upon a course of unlawfulconductwhichwas geared towards coercing itsemployees to change their minds concerning unionrepresentation.Briefly summarizing this conduct, we see that onthe same day the Union made its demand forrecognition,Marshall, Respondent's storemanager.informed employees that Respondent opposed theirorganizationalactivities,questionedthemeatdepartment employees about their reasons forwanting union representation and threatened DonaldHarker that under a union contract he would losehis job.On the same occasion, Smock, the meatdepartment supervisor, proposed that the employeesbypass the Union and enter into a contract directlywith the Respondent. Later thesameday,Marshallthreatened Donald Harker and Garry Stanley thattheirchances of promotion would be adverselyaffectedbyunionizationof the store.Marshallsimilarly threatened Joe Harker on August 9. OnAugust 8, Vice President Clemmons coercivelyinterrogated each of the card signers and engaged ina repeat performance on August 12 with three of thefive cardsigners.On August 13 and 14, three employees wrotelettersattempting to withdraw and rescind theauthorization cards previously signed by them. Theyinformed Marshall of their action.On August 14, Respondent wrote a letter to theUnion refusing to recognize it as the representativeof the meat department employees assertedlybecause of its information and belief that the Uniondid not represent a majority of the employees.The complaint in this case issued on October 15and was served on Respondent's attorney the nextday.A few days later Respondent substantiallyraised the wages of Joe Harker and Charles Baker,two of the three employees who had signedwithdrawals from the Union, in an attempt to insurethat they would testify in this proceeding in amanner sympathetic and helpful to Respondent'scase.On November 5, 2 weeks before the trial in thiscase, and again a week later, and still again thenight before the hearing,Marshall attempted topressure Donald Harker into shaping his testimonyin this case to fit Respondent's wishes.'The Trial Examiner found that by the foregoingconduct Respondent violated Section 8(a)(1) and (5)'Marshall wanted Harker to testify that the employees wanted to havean electionWe take official notice that Respondent filed an RM petition,Case 17-RM-396, on August 19. and that the petition was withdrawn afterthe complaint in this case issued and Respondent was notified by theRegional Director that he intended to dismiss the petition178 NLRB No. 101 610DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act. We agree with and adopt his findingsandconclusionsinthisrespectandhisRecommended Order. We believe that such orderfully comports with the guidelines laid down by theSupreme Court in theGisselcase. Insofar as isrelevant here, the Supreme Court inGisselapprovedthe Board's authority to issue a bargaining order toredress unfair labor practices "so coercive that, evenin the absence of an Section 8(a)(5) violation, abargaining order would have been necessary torepair the unlawful effect of those [unfair laborpractices]." Additionally, in circumstances where theunlawful conduct is less flagrant in nature, theCourt held that the Board may find an 8(a)(5)violationandissue a bargaining order where "thepossibilityoferasing the effects of [the] pastpracticesandensuring a fair election (or a fairrerun) bytheuse of traditional remedies . . . isslight and . . . [therefore] employee sentiment onceexpressed through cards would, on balance, bebetter protected by a bargaining order ....''We are satisfied that a bargaining order iswarranted on the facts of this case by either of theabove standards. It is apparent that the unfair laborpracticescommittedbyRespondentbefore itrejected the Union's demand for bargaining and thefilingof its RM petition, were calculated to, anddid,undermine theUnion'smajoritystatus.Respondent's filing of its RM petition and its laterunlawfulattempts to pressure employees intotestifying that they wanted an election reveal thatRespondent was intent upon having the employees'coerced rejection of the Union ratified by a Boardconductedelection.Respondent'sunfairlaborpractices, however, were so coercive and pervasiveas to destroy utterly the conditions necessary to afree election.Accordingly, to remedy these unfairlabor practices and to protect employee desires forunion representation which, in this case, we find aremore reliably reflected b) the authorization cardssigned by a majority of' unit employees prior toRespondent's unfair labor practices than would bethe results of any election conducted thereafter, ourOrder shall include provisions requiring Respondentto recognize and bargain with the Union as theexclusive representative of its employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Hy-Vee FoodsStores, Inc , Kirksville. Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.